Citation Nr: 0406783	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-12 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 21, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
PTSD and assigned a 70 percent rating for the disorder 
effective September 21, 1999.  The veteran perfected an 
appeal of the effective date assigned for the grant of 
service connection.


FINDINGS OF FACT

1.  In a September 1983 rating decision the RO denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision, but failed to timely perfect an 
appeal of the decision, and the September 1983 decision is 
final.

2.  In a May 1998 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for PTSD.  The 
veteran was notified of that decision and did not appeal, and 
the May 1998 decision is final.

3.  Following the May 1998 decision the veteran did not again 
submit a claim of entitlement to service connection for PTSD 
until September 21, 1999.


CONCLUSION OF LAW

Entitlement to an effective date prior to September 21, 1999, 
for the grant of service connection for PTSD is not shown as 
a matter of law.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. § 19.192 (1983); 38 C.F.R. § 20.1103 (1997); 
38 C.F.R. § 3.1(p), 3.151, 3.155, 3.400(b)(2), 3.400(q) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in 1983 for the grant of service connection for PTSD, because 
he initially claimed entitlement to compensation benefits for 
the disorder at that time.

Development of the Appeal

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

In December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the required notice regarding the original claim.  

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for PTSD in September 1999.  In that notice the RO 
informed the veteran that in order to support his claim he 
had to submit medical evidence of a current diagnosis of 
disability, evidence of having incurred an injury or disease 
in service, and medical evidence linking the currently 
diagnosed disability to the in-service injury.  The RO also 
informed him that the RO would obtain any relevant records 
from a VA medical treatment facility, but that he was 
responsible for obtaining any evidence from a private medical 
care provider and submitting that evidence to the RO.  
Although the September 1999 notice was sent to the veteran in 
the context of establishing a well-grounded claim, which 
concept was eliminated by the VCAA, that notice is sufficient 
to meet the requirements of 38 U.S.C.A. § 5103(a) because the 
evidence needed to establish a well-grounded claim is the 
same as that needed to substantiate a claim for service 
connection.  See Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 
2003).

In addition, the Board notes that resolution of the veteran's 
appeal is dependent on a finding that he submitted a viable 
claim for service connection for PTSD prior to September 21, 
1999, in that an earlier effective date cannot, as a matter 
of law, be assigned in the absence of such a finding.  The RO 
informed the veteran of these requirements in the May 2000 
statement of the case and supplemental statements of the case 
issued in February to December 2003.  In this regard the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions of the 
VCAA are not applicable if resolution of an appeal is 
dependent on statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The issue in this 
case is whether the veteran's claimed incapacity due to 
mental illness is sufficient to toll the time period in which 
he was required to submit a substantive appeal following a 
decision issued by the RO in September 1983.  Assuming the 
veteran's assertions to be credible, that issue is being 
resolved as a matter of law.  No further benefit could accrue 
to him, therefore, by providing additional notice pursuant to 
38 U.S.C.A. § 5103(a).  See also Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (VA's error in not sending a VCAA notice 
to the appellant was non-prejudicial because there was no 
entitlement to the claimed benefit as a matter of law).

Notwithstanding the above, since his appeal was initiated in 
February 2000, the veteran has submitted multiple documents 
and medical reports in support of his contentions, elicited 
the assistance of his Congressional Representative in 
prosecuting his appeal, provided testimony at two hearings 
before the RO Decision Review Officers, and submitted 
extensive arguments in support of his appeal.  The Board 
finds that he has been sufficiently informed of the evidence 
needed to substantiate his appeal, that he has had ample 
opportunity to identify any evidence that might be relevant 
to the appeal, and that the RO has properly developed such 
evidence.  For that reason the Board has determined that the 
veteran has not been prejudiced by any deficiency that may 
have occurred in the September 1999 notice, and that the 
Board may proceed to consider the merits of his appeal.  

Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).

The effective date of service connection based on a finding 
that new and material evidence has been submitted, if that 
evidence is not received within the appeals period of the 
previously denied claim, shall be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.400(q) 
(2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  38 
C.F.R. § 3.155(a) (2003).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis unless the 
veteran appeals that decision within the applicable time 
frame.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 19.192 (1983); 38 C.F.R. § 20.1103 
(1997).  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. § 4005 
(1982).

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause. A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  
38 C.F.R. § 20.303 (2003).

Factual and Procedural Background

The veteran initially claimed entitlement to compensation 
benefits for PTSD in July 1983.  He then reported having 
received treatment for PTSD since 1972, but he also stated 
that he was applying for VA benefits because a friend had 
just told him about PTSD.  He also stated, in describing the 
cause of his PTSD, that the ship on which he had been 
assigned was off the coast of Vietnam during the Tet 
offensive, that he was then below decks loading shells, and 
that the crew was on general quarters for days at a time.  He 
did not make any reference to having ever been in Vietnam.

The RO provided the veteran a VA psychiatric examination in 
September 1983, during which he reported having served in 
Vietnam, but gave no history of combat service.  He did 
report having seen and been disturbed by casualties.  The 
psychiatric examination resulted in a diagnosis of atypical 
depression, and the psychiatrist expressly found that the 
veteran did not have PTSD.

In a September 1983 rating decision the RO denied entitlement 
to service connection for PTSD on the following bases: (1) 
the veteran had not described any stressor that would provide 
a basis for a diagnosis of PTSD; and (2) the VA examination 
did not show that he had PTSD.  The veteran was notified of 
the September 1983 decision in October 1983, and submitted a 
notice of disagreement in November 1983.  The RO issued a 
statement of the case to his latest address of record in 
December 1983, and a supplemental statement of the case in 
January 1984.  The veteran did not, however, submit a 
substantive appeal within the one-year period following the 
October 1983 notice of decision, nor did he request an 
extension of the time period for submitting a substantive 
appeal.  For these reasons the September 1983 decision is 
final.  38 U.S.C. § 4005(c) (1982); Rowell v. Principi, 
4 Vet. App. 9, 14 (1993) (an appeal is not complete unless 
the veteran submits a timely substantive appeal); 38 C.F.R. 
§ 19.192 (1983).

In November 1984 the veteran claimed entitlement to an 
increased rating for hemorrhoids (for which the RO had 
granted service connection in the September 1983 rating 
decision).  In the November 1984 claim the veteran provided 
the same mailing address to which the December 1983 statement 
of the case and the January 1984 supplemental statement of 
the case had been sent.

The veteran did not again submit any evidence or document 
pertaining to compensation benefits for a psychiatric 
impairment until June 1993, when he claimed entitlement to 
service connection for "an acquired psychiatric disorder."  
With the June 1993 application he presented a very brief June 
1993 report from a private psychiatrist indicating that he 
began suffering from major depression in about January 1990.  
The psychiatrist also stated that the major depression was 
due to PTSD, but did not provide any evidence regarding the 
source of the PTSD.

In March 1994 the RO instructed the veteran to submit medical 
evidence showing that he had PTSD, and a complete detailed 
description of the event to which he attributed his PTSD 
symptoms.  The veteran did not respond to that notice.  The 
RO obtained his service personnel records, which showed that 
he was authorized to wear the Vietnam Service Medal by virtue 
of the service performed on the USS Morton from October 1968 
to April 1969.  He was also entitled to hostile fire pay from 
December 1968 to March 1969 by virtue of such service.

The RO scheduled an additional VA psychiatric examination for 
the veteran, and provided the VA medical center (MC) with the 
address he had given on his June 1993 application.  The 
veteran, however, failed to appear for the scheduled 
examination.  

In a June 1994 rating decision the RO again denied 
entitlement to service connection for PTSD due to the 
veteran's failure to appear for the scheduled examination.  
The notice informing the veteran of that decision, however, 
was returned by the United States Postal Service, with a 
forwarding address attached.  The RO did not, however, re-
send the notice to the forwarding address.  Because the July 
1994 notice was returned by the Postal Service and not re-
sent to the correct address, the veteran cannot be presumed 
to have received the notice, and the June 1994 rating 
decision has no preclusive effect in determining the 
appropriate effective date for the grant of service 
connection.  See Davis v. Principi, 17 Vet. App. 29, 37 
(2003) (the presumption of regularity is rebutted if the 
appellant establishes that the VA mailing was returned as 
undeliverable and there were other addresses available to 
VA).

In September 1997 the veteran again claimed entitlement to 
compensation benefits for PTSD.  He then reported having 
received treatment for PTSD from a VA outpatient clinic in 
Key West, Florida.  The RO obtained the records of that 
treatment, which document diagnoses of a probable dysthymic 
disorder and cocaine abuse, but do not include any reference 
to PTSD.  In November 1997 the RO informed the veteran that 
due to the denial of service connection for PTSD in October 
1983, he had to submit new and material evidence in order to 
reopen the previously denied claim.  The veteran did not 
respond to that notice, and in a May 1998 rating decision the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The RO 
notified the veteran of that decision at his latest address 
of record in May 1998, and the May 1998 notice was not 
returned as undeliverable.  The veteran did not appeal the 
May 1998 decision and that decision is, therefore, final as 
to the June 1993 and September 1997 claims.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1997).

In July 1999 the veteran submitted evidence from the service 
department showing that his discharge certificate (DD Form 
214) was being amended to show that his awards and medals 
included the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, the Republic of Vietnam Meritorious Unit 
Citation (Gallantry Cross Medal).  He did not then submit any 
medical evidence showing that his psychiatric symptoms had 
been diagnosed as PTSD.

On September 21, 1999, the RO received an inquiry from the 
veteran's Congressional Representative regarding the 
veteran's attempts to obtain compensation benefits for PTSD.  
With that inquiry the Representative submitted a report from 
the veteran's therapist showing that he had been evaluated in 
August 1999, which resulted in a diagnosis of PTSD.  The RO 
accepted the Congressional inquiry as a request to reopen the 
previously denied claim, which resulted in the grant of 
service connection in the December 1999 rating decision.

The Board notes that development of the veteran's appeal was 
delayed because the RO determined, after having granted 
service connection for PTSD in December 1999, that the 
available evidence did not establish that the veteran had 
participated in combat while in service or that any of his 
claimed stressors were supported by corroborating evidence, 
as required by 38 C.F.R. § 3.304(f) (2003).  In this regard 
the Board notes that when the veteran claimed entitlement to 
compensation benefits for PTSD in July 1983, he stated that 
all of his duties while his ship participated in the war in 
Vietnam were confined to the ship.  His service personnel 
records indicate that he received the Vietnam Service Medal 
by virtue of service performed on the USS Morton during a 
WESTPAC (western Pacific) cruise from October 1968 to April 
1969, and do not document any temporary assignments during 
that timeframe.  He was assigned to the USS Morton from 
October 1968 until May 1969, when he was returned to the 
training center in San Diego.  His service medical records 
disclose that he was, in fact, on board the USS Morton in 
December 1968, January 1969, and March 1969, because he 
received medical treatment on board the ship at those times.  
In addition, in January 1969 he was treated at the medical 
facility at Subic Bay in the Philippines.

In his September 1999 claim for compensation benefits for 
PTSD, the veteran reported that although his service records 
showed that he was assigned to the USS Morton, he was, in 
fact, temporarily assigned to a Marine Corps unit that was 
engaged in combat activities in-country from October 1968 to 
October 1969.  The current diagnosis of PTSD was based on the 
combat activity reported by the veteran.  In granting service 
connection in the December 1999 rating decision the RO Rating 
Specialist interpreted the veteran's awards and medals as 
being indicative of combat service, and did not attempt to 
corroborate any of his allegations regarding the nature of 
his service or otherwise resolve the conflict with the 
evidence in the claims file.  The issue of whether the grant 
of service connection for PTSD was proper is not, however, 
currently before the Board, and that issue will not be 
further addressed in this decision.

Analysis

The veteran contends that he is entitled to an effective date 
in 1983 for the grant of service connection for PTSD because, 
due to the nature of his mental illness, he was not capable 
of pursuing his appeal at that time.  He also stated that his 
mental illness included a long history of drug and alcohol 
abuse, which he characterized as "self medication."  

In support of that contention he submitted a March 2003 
report from his therapist and a July 2003 report from his 
private psychiatrist, in which those individuals outlined the 
history of his psychiatric problems and treatment since 1983.  
The reports also document the veteran's assertions that he 
was not capable of pursuing his appeal due to difficulty 
concentrating, drug abuse, and avoidance of issues related to 
Vietnam.  In an August 2003 report a VA psychologist provided 
the opinion that, because of his long history of PTSD 
symptoms and the inability to obtain psychiatric treatment, 
"it seems likely that any failures on [the veteran's] part 
to follow through with appeals [regarding] his VA disability 
claim. . . can be seen as the result of his PTSD pathology, 
symptoms, and serious adjustment problems over the past 20 
years."

The reports submitted by the veteran were based on his 
account of his psychiatric symptoms and history going back to 
1983, in that the private therapist and psychiatrist had no 
contact with him prior to August 1999, and the VA 
psychologist first examined him in 2001.  There is no 
indication that any of those mental health professionals had 
access to any prior treatment records, or that any such 
records were considered in their opinions.  Because the 
opinions were based on the veteran's own account of his 
psychiatric history, those opinions are not probative of 
whether he was mentally incompetent to pursue his appeal of 
the prior denials of service connection for PTSD.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (an opinion 
that is based on the appellant's recitation of medical 
history is not probative); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by that examiner, does not constitute competent 
medical evidence).

Assuming, for the sake of argument, that the veteran's 
psychiatric symptoms interfered with his ability to prosecute 
his claims for compensation benefits for PTSD, that fact does 
not establish a legal basis for granting an earlier effective 
date.  The Court has held that mental illness is not a valid 
basis for extending the statutory time period for submitting 
required documents to VA.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  The veteran's claimed incapacity due to his 
mental illness does not, therefore, provide a legal basis for 
finding that the July 1983, June 1993, or September 1997 
claims for compensation benefits remain pending, thereby 
establishing a basis for assigning an effective date based on 
those claims.

The Board has also considered the doctrine of equitable 
tolling, which can apply to extend the time period for 
perfecting an appeal if the appeal is filed late.  See Bailey 
v. West, 160 F.3d 1360, 1364 (Fed. Cir. 1998), citing Irwin 
v. Department of Veterans Affairs, 498 U.S. 89 (1990).  In 
order for the doctrine of equitable tolling to apply, 
however, the veteran must have exercised due diligence in 
finding evidence in support of his appeal.  See Chastain v. 
West, 13 Vet. App. 296 (2000).  In addition, in order for 
equitable tolling to apply the veteran must have relied on 
something that VA did to breach a duty particular to him, or 
some action that VA had a duty not to do.  Santoro v. West, 
13 Vet. App. 516 (2000).

Although the veteran contends that he failed to pursue his 
prior claims for compensation benefits because he was unable 
to establish having served in Vietnam, whether he served in 
Vietnam has never been an issue in determining his 
entitlement to compensation benefits for PTSD.  The RO denied 
entitlement to service connection for PTSD in September 1983 
because the medical evidence did not then show that he had 
PTSD, and the veteran was informed of that finding in the 
December 1983 statement of the case.  The RO did not reach 
the issue of whether he had experienced a traumatic event in 
service, nor was the nature of his military service at issue.  
In the May 1998 rating decision the RO determined that new 
and material evidence had not been received because the 
medical evidence that the veteran submitted in September 1997 
continued to show a diagnosis of a dysthymic disorder, and 
did not indicate that the dysthymic disorder was related to 
service.  Furthermore, the RO had received his service 
personnel records in May 1994, which showed that he had been 
awarded the Vietnam Service Medal.  The nature of his 
military service was not at issue in the May 1998 decision.  

Notwithstanding the fact that whether he served in Vietnam 
was not at issue in the September 1983 or May 1998 decisions, 
the Board cannot find that the veteran has exercised due 
diligence in obtaining evidence in support of his appeal.  
Although he contends that it took him 20 years, and the 
assistance of his Congressional Representative, to obtain 
proof of his Vietnam service, there is no indication that he 
sought such proof prior to May 1999.  He failed to respond to 
notices sent by the RO pertaining to his June 1993 and 
September 1997 claims, and he failed to appear for the 
examination in April 1994.  In addition, there is no 
indication that he failed to pursue his appeals of the 
previously denied claims due to any information provided by 
VA, or that VA failed to fulfill any particular duty to him.  
For these reasons the Board finds that the doctrine of 
equitable tolling may not be applied to extend the time 
period for appealing any of the previously denied claims.

The veteran also claims that he has been denied benefits and 
proper treatment since 1983 because VA failed to take 
responsibility for developing his case and properly 
diagnosing and treating his mental illness.  A review of the 
documents in the claims file shows, however, that the RO 
properly developed his July 1983 claim, which resulted in the 
finding that he did not then have PTSD.  He appealed that 
finding, and was timely provided a statement of the case.  
His failure to further pursue the appeal was due to his own 
actions, not those of the RO.  The Board notes that in 
November 1984 he claimed entitlement to an increased rating 
for his service-connected hemorrhoid disorder, so he was 
apparently aware of the assistance available from the RO in 
obtaining benefits.  Whether his mental illness was properly 
diagnosed, or whether proper treatment was given, is not an 
issue within the Board's purview.  See Meakin v. West, 11 
Vet. App. 183, 187 (1998) (the Board does not have 
jurisdiction of issues pertaining to the appropriateness of 
treatment); 38 C.F.R. § 20.101(b) (2003).  The Board notes, 
however, that he testified that he had received therapy and 
treatment from VA, and that according to the available 
medical records he was provided treatment whenever he sought 
such treatment.

The veteran also denied having received notice of the 
September 1983 decision, but it is apparent that he received 
notice of the decision because he submitted a notice of 
disagreement with that decision.  See Clark v. Principi, 15 
Vet. App. 61 (2001) (any defect in mailing of a notice is 
cured by evidence showing that the notice was actually 
received by the veteran).  He later testified that he had not 
pursued his appeal of the September 1983 decision due to 
family problems.  Having personal or family problems is not, 
however, a legal basis for extending the time period for 
filing an appeal.  Scott v. Brown, 7 Vet. App. 184 (1994).

The veteran also contends that he is entitled to an earlier 
effective date because the signs and symptoms that he now has 
are the same as those he had in 1983.  He also testified, 
however, that he was not given a diagnosis of PTSD until 
1996.  As a lay person the veteran is competent to provide 
evidence of observable symptoms.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  He is not, however, competent to 
provide evidence of those symptoms being due to PTSD.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of whether he had 
PTSD in 1983.

Notwithstanding the veteran's arguments to the contrary, the 
September 1983 and May 1998 decisions are final, and there is 
no legal basis for assigning an effective date based on any 
claim submitted prior to May 1998.  Following the May 1998 
decision the veteran did not again submit any claim for VA 
compensation benefits until September 21, 1999.  Because that 
claim was submitted more than one year following his 
separation from service, and the award was based on the 
receipt of new and material evidence, the effective date for 
the grant of service connection is limited to the date of the 
claim.  38 C.F.R. §§ 3.400(b)(2), 3.400(q) (2003).  For those 
reasons the Board finds that entitlement to an effective date 
prior to September 21, 1999, for the grant of service 
connection for PTSD is not shown as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires a viable claim).


ORDER

The appeal to establish entitlement to an effective date 
prior to September 21, 1999, for the grant of service 
connection for PTSD is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



